DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 5, “an speaker” should read – a speaker –.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art on record.  Examiner had already discussed the similarities between the prior art on record and the instant invention in a previous communication.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fail to explicitly disclose the inventive concept of enhancing communication between passengers in a vehicle.  Specifically, the prior art fails to explicitly disclose determining “whether or not a specific passenger in a car has spoken, on the basis of sound data collected from the microphone within in the car; and to activate the in-car communication function to be  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tzirkel-Hancock et al. (USPG 2017/0217445) teach a system for intelligent passenger-vehicle interactions.  Chen (USPN 9697824) teaches a voice control system with dialect recognition.  Talwar et al. (USPG 2016/0039356) teach a method using microphone zones in a vehicle.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUYEN X VO/Primary Examiner, Art Unit 2656